02-10-228-CV












 
 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO.
2-10-228-CV
 
TEXAS MIDSTREAM GAS                                                                 APPELLANT
SERVICES, L.L.C.
 
                                                             V.
 
BILL LANFORD, CARL GRASSI,                                                         APPELLEES
ANTHONY REED, BLAKELY 
CABANO, DALE CLARK, 
RICHARD HUTCHISON, 
DARLENE HOOKS, DAVID FAIN, 
TOM ICE, LINDA COX, THOMAS 
MUIR, CHUCK BARNETT, LENNY 
WILLIAMS, AND WARNER JAMES
                                                                                                                            
----------
FROM THE 17TH
DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION[1] AND
JUDGMENT
----------
We
have considered appellant=s ATexas
Midstream Gas Services, L.L.C.’s Motion To Dismiss Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See Tex. R. App. P.
42.1(a)(1), 43.2(f).
Costs
of the appeal shall be paid by appellant, for which let execution issue.  See Tex. R. App. P. 42.1(d).
 
PER
CURIAM
PANEL:  GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT,
J.
 
DELIVERED:  September 30, 2010




[1]See Tex. R. App. P. 47.4.